Digitally signed by
                                                                          Reporter of Decisions
                        Illinois Official Reports                         Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                                                          Date: 2018.12.31
                               Appellate Court                            14:47:01 -06'00'




                     In re J.V., 2018 IL App (1st) 171766



Appellate Court    In re J.V., E.V., G.V., ISRAEL C., and ISAAC C. JR.,
Caption            Minors-Respondents-Appellees (People of the State of Illinois,
                   Petitioner-Appellee, v. Alyssa G., Francisco V., and Isaac C. Sr.,
                   Respondents-Appellants).



District & No.     First District, Fifth Division
                   Docket Nos. 1-17-1766, 1-17-1768, 1-17-2137 cons.


Filed              September 28, 2018
Rehearing denied   October 23, 2018



Decision Under     Appeal from the Circuit Court of Cook County, Nos. 16-JA-661
Review             through 16-JA-665; the Hon. Maxwell Griffin Jr., Judge, presiding.



Judgment           Affirmed.


Counsel on         Amy P. Campanelli, Public Defender, of Chicago (Eileen T. Pahl,
Appeal             Assistant Public Defender, of counsel), for appellant Alyssa G.

                   Bruce H. Bornstein, of Chicago, for appellant Francisco V.

                   Thomas M. O’Connell, of Schaumburg, for other appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Nancy Kisicki, Assistant State’s Attorneys, of counsel), for the
                   People.
                              Charles P. Golbert, Acting Public Guardian, of Chicago (Kass A.
                              Plain and Christopher Williams, of counsel), for respondents-
                              appellees.



     Panel                    JUSTICE HALL delivered the judgment of the court, with opinion.
                              Justices Hoffman and Lampkin concurred in the judgment and
                              opinion.


                                                OPINION

¶1         This is an accelerated appeal under Illinois Supreme Court Rule 311(a) (eff. July 1,
       2018). The respondent parents, Alyssa G. (Alyssa), Francisco V. (Francisco) and Isaac C. Sr.
       (Isaac), filed three separate appeals challenging the orders of the circuit court of Cook
       County, finding them unfit, terminating their parental rights, and finding that it was in the
       respondent minors’ best interests to appoint a guardian with the right to consent to their
       adoption. The three appeals were consolidated for our review.
¶2         In his appeal, Francisco contends that (1) the State failed to establish it was in the minors’
       best interests to expedite the termination of his parental rights and (2) the trial court erred in
       finding him unfit for behaving in a depraved manner. In her appeal, Alyssa contends that
       (1) she was denied due process and unfairly prejudiced when the trial court elicited and relied
       on unsworn testimony by three of the respondent minors, or, in the alternative, she received
       ineffective assistance of trial counsel, (2) the admission of prior consistent statements was
       error, and (3) the termination of her parental rights was not in the best interests of the minor
       respondents. In his appeal, Isaac contends that (1) the trial court’s abuse and neglect findings
       against him were against the manifest weight of the evidence, (2) there was insufficient
       evidence to support the trial court’s findings that he was unfit and that his parental rights
       must be terminated, and (3) expediting the termination of his parental rights was improper.
       For the reasons set forth below, we affirm the orders of the circuit court.
¶3         Pursuant to Rule 311(a)(5), this court was required to issue our decision within 150 days
       after the filing of the notice of appeal, except for good cause shown. Ill. S. Ct. R. 311(a)(5)
       (eff. July 1, 2018). In this appeal, we granted multiple extensions of time for the filing of the
       record and the briefs. While these extensions delayed the filing of our decision, in each case,
       the parties’ requests were made for legitimate reasons and not to hinder the timely resolution
       of this appeal.

¶4                                       BACKGROUND
¶5                                            I. Facts
¶6        Alyssa and Francisco are the parents of J.V., born in July 2006; E.V., born in February
       2008; and G.V., born in August 2009 (collectively the minors). Alyssa and Isaac are the




                                                   -2-
       parents of the twins, Isaac C. Jr. and Israel C. (the twins), born July 2016. Alyssa was also
       the mother of M.A., deceased, born in January 2012. Giovanni C. was the father of M.A.1
¶7         In April 2012, Alyssa was arrested and charged with child endangerment after Chicago
       police discovered the minors asleep in an unheated vehicle. The minors and M.A., who had
       been left in the care of a friend of Alyssa, were placed in foster care. Alyssa pleaded guilty to
       child endangerment and was sentenced to 18 months’ supervision. By August 2015, the
       minors and M.A. had been returned to her custody, and in November 2015, the circuit court
       closed the case. On July 29, 2016, while living with Alyssa, Isaac, and the minors,
       four-year-old M.A. died. On July 30, 2016, Alyssa gave birth to the twins.
¶8         On August 2, 2016, Alyssa and Isaac were seen fleeing from a burning abandoned
       building. Chicago police officers discovered M.A.’s body in the building and arrested Alyssa
       and Isaac.

¶9                                       II. Circuit Court Proceedings
¶ 10       On August 5, 2016, the State filed petitions for adjudication of wardship and motions for
       temporary custody of the minors and the twins. The petitions sought expedited termination of
       parental rights. See 705 ILCS 405/2-21(5) (West 2016) (providing for termination of parental
       rights at the first dispositional hearing). On August 24, 2016, the State brought a delinquency
       petition against Isaac, then 17 years of age,2 alleging one count of attempted residential
       arson and two counts of concealment of a death. On September 16, 2016, the State filed
       amended petitions for the minors and the twins.
¶ 11       With regard to the minors, Alyssa was alleged to be unfit based on (1) repeated or
       continuous substantial neglect of a child in the household, which resulted in the death of that
       child; (2) extreme and repeated cruelty; (3) failure to protect the child from an injurious
       environment; and (4) depravity. See 750 ILCS 50/1(D)(d-1), (e), (g), (i) (West 2016).
       Francisco was alleged to be unfit due to depravity. See 750 ILCS 50/1(D)(i) (West 2016).
       With regard to the twins, Alyssa and Isaac were alleged to be unfit based on (1) abandoning
       the twins at the hospital,3 (2) repeated or continuous substantial neglect of a child residing in
       the household resulting in the death of that child, and (3) depravity. See 750 ILCS
       50/1(D)(a-1), (d-1), (i) (West 2016).

¶ 12                                     A. Adjudication
¶ 13      Evidence as to the allegations of abuse and neglect and unfitness was presented at
       hearings on November 18, 2016, and December 30, 2016.

¶ 14                                   1. November 18, 2016
¶ 15       At the November 18, 2016, hearing, the State presented exhibits in support of the petition
       for neglect and abuse of the minors and the twins, including the August 2, 2016, electronic
       recording of Alyssa’s interview with Chicago Police detectives regarding the discovery of
       M.A.’s body and the August 17, 2016, electronic recordings of the minors’ individual victim

          1
            Giovanni C. was not a party to the proceedings below or to this appeal.
          2
            Isaac turned 18 years of age on November 20, 2016.
          3
            The State later withdrew the abandonment allegation.

                                                     -3-
       sensitive interviews conducted by Elizabeth Perez of the Children’s Advocacy Center. The
       electronic exhibits were admitted into evidence. The contents of the interviews are
       summarized below.

¶ 16                     a. Alyssa’s Interview With Chicago Police Detectives
¶ 17       During the interview with the detectives, Alyssa stated that she had taken M.A. to a
       doctor because he was not gaining weight. The doctor had prescribed Pediasure. On July 29,
       2016, she tried but failed to resuscitate M.A., who had stopped breathing. Alyssa placed
       M.A.’s body in the shower, hoping to revive him. She denied that anyone had abused M.A.
       prior to his death. Alyssa told the detectives that Isaac and she took M.A.’s body to an
       abandoned building on July 30, 2016. She then went to the hospital and gave birth to the
       twins. Later, Alyssa claimed that Isaac, his brother, and she carried M.A.’s body to the
       abandoned building shortly before they were arrested. Alyssa claimed that she waited outside
       the building while Isaac and his brother went inside with the body.
¶ 18       Alyssa insisted that neither Isaac nor his brother had anything in their hands. She denied
       knowing that either of them had a fire accelerant in their possession. She did not know a fire
       had been started until the fire department arrived.

¶ 19                                  b. Victim Sensitive Interviews
¶ 20                                               J.V.
¶ 21       Ten-year-old J.V. had been playing video games with Isaac and Christian, Isaac’s
       brother, when Alyssa asked him to check M.A.’s pulse and heartbeat to determine if he was
       dead. After J.V. confirmed that M.A. was dead, Alyssa and Isaac washed the body in the
       shower. After wrapping the body in a towel and clothes, they placed it on Alyssa’s bed and
       then in J.V. and E.V.’s room. When the body began to smell, Alyssa put the body in the trunk
       of her car and used air freshener to mask the odor. J.V. overheard Isaac suggest to Alyssa that
       they use Isaac’s baseball bat to crush M.A.’s skull and knock out his teeth to prevent his
       identification. Alyssa’s and Isaac’s first attempt to burn M.A.’s body was unsuccessful.
       Alyssa blamed Isaac for the failed attempt.
¶ 22       Alyssa disciplined M.A. for soiling himself. M.A. was forced to sleep in a storage room.
       Previously, J.V.’s dog, Ray, had been kept in that storage room, but Ray died from the cold
       and starvation. Alyssa also took M.A.’s clothes away because he kept soiling himself, saying
       that he would have to earn his clothes back. M.A. would scream and cry, but Alyssa
       responded telling him to “shut up.” Sometimes M.A. would be fed, but other times he would
       steal food from the refrigerator. Alyssa became angry when she discovered that J.V. had
       given M.A. food. J.V. saw Alyssa beating E.V. with a shoe. J.V. saw M.A. had a black eye,
       and M.A. told him Alyssa had struck him.

¶ 23                                               E.V.
¶ 24       Eight-year-old E.V. described how M.A. was kept in a back storage room; a dog named
       Ray had been kept there until it froze to death. M.A. slept in a litter box, which contained cat
       feces. After the litter box was thrown away, M.A. slept on the floor of the storage room. E.V.
       described M.A. as looking hot, tired, sad, and hungry. Alyssa and Isaac were responsible for
       feeding M.A. While sometimes M.A. did not want to eat, Alyssa and Isaac did not always


                                                  -4-
       feed him. M.A. would yell from the storage room that he was hungry. He would steal food or
       beg food from the neighbors, for which he was punished. Alyssa would yell at E.V. if he
       gave M.A. food. E.V. described M.A. as very skinny, and his face was so thin that it
       resembled a triangle.
¶ 25       Alyssa often beat M.A. with a coat hanger or a belt. M.A. had lots of scabs on his back,
       and he had a black eye after Alyssa struck him.
¶ 26       When M.A. died, Alyssa told J.V. and E.V. that Isaac and she were going to burn M.A.’s
       body. The first time they tried, they were almost caught by police. Alyssa and Isaac argued
       about the failed attempt. At one point, Isaac complained that he was only 17, and the
       situation was too much for him. Alyssa and Isaac put M.A.’s body in the trunk of their car.
       When it began to smell, Alyssa used air freshener to mask the smell. When they went to pick
       up Alyssa after she had the twins, Isaac said he wanted to use a bat on M.A.’s body.

¶ 27                                               G.V.
¶ 28       G.V. was within five days of her seventh birthday when she was interviewed by Ms.
       Perez.
¶ 29       M.A. used to sleep in one of the bedrooms, but he was moved to the storage room
       because his urinating and defecating made the apartment smell. M.A. slept on the floor of the
       storage room because there was no bed. A dog named Ray had died during the winter in the
       storage room.
¶ 30       Alyssa would often beat M.A. with a coat hanger because he soiled himself. G.V.
       described Isaac as “mean” to M.A. Isaac would give him water sometimes, but Alyssa told
       Isaac not to give water to M.A. if he soiled himself. Alyssa also beat E.V. and J.V.
¶ 31       M.A. stole food at night. Once Alyssa found out that G.V. had given M.A. some cereal.
       Alyssa told her it was okay to feed M.A. Alyssa did not allow him to steal food.
¶ 32       G.V. believed that M.A. died because he was not fed and given water. She knew that
       M.A.’s body had been wrapped up and placed in the trunk of Alyssa’s car. E.V. was afraid
       that M.A. would come back to life.

¶ 33                                      c. Additional Exhibits
¶ 34        Also admitted into evidence were autopsy photographs of M.A., a certified copy of
       Alyssa’s 2012 conviction for child endangerment, and the medical examiner’s report, which
       listed the cause of death for M.A. as homicide by unspecified means.
¶ 35        Certified copies of Francisco’s felony convictions were also admitted into evidence. In
       June 2006, he pleaded guilty to possession of between 30 and 500 grams of cannabis and was
       sentenced to 18 months in prison; in May 2011, he pleaded guilty to and was sentenced to 3
       years in prison for possession of a firearm by a gang member; and in May 2015, he pleaded
       guilty to and was sentenced to 7 years in prison for the manufacture and delivery of between
       15 and 100 grams of cocaine.

¶ 36                                     2. December 30, 2016
¶ 37      At the December 30, 2016, hearing, the parties stipulated that, in November 2016, Isaac
       admitted the allegations in the delinquency petition. The testimony of the witnesses at that


                                                 -5-
       hearing is summarized below.

¶ 38                                            Alyssa
¶ 39       Alyssa invoked her constitutional privilege against self-incrimination on both direct and
       cross-examination.

¶ 40                                             Julia V.
¶ 41       Julia V. (Julia) is Francisco’s mother and the paternal grandmother of the minors. After
       his release from prison in April 2016, Francisco moved in with her. In addition to helping her
       with cleaning and cooking, he is employed doing snow removal, working for a janitorial
       service, and is a bouncer at a lounge.
¶ 42       Julia described Francisco as a loving father who is involved in all aspects of the minors’
       lives. He plays with them, talks to them about school, cooks for them, and takes care of their
       needs. While Francisco was incarcerated, he would keep in contact with the minors by
       telephone calls two or three times a month and by letters. Julia knew he missed the minors
       during his incarcerations because he would get very emotional in his conversations with
       them.
¶ 43       Julia acknowledged that Francisco had been a member of the Latin Kings street gang.
       While a gang member, he had been shot and suffered head trauma and a broken jaw. Julia
       was aware that Francisco was on parole until April 19, 2019. Julia further acknowledged that
       Francisco had other children but he did not have custody of them. She denied that E.V. was
       upset because Francisco had a Caucasian son. Julia further denied that J.V. was proud that
       Francisco taught him the Latin Kings’ handshake or that J.V. and E.V. liked being with
       Francisco because they enjoyed watching pornographic movies, hitting women, and being in
       gangs.

¶ 44                                            Lucy V.
¶ 45       Lucy V. (Lucy) is Francisco’s younger sister and paternal aunt to the minors. Lucy is a
       certified nursing assistant and a medical records assistant. Since Francisco’s release from
       prison in April 2016, she had seen him approximately 20 times a month, mostly at family
       gatherings either at her home or Julia’s home. Francisco interacted well with Lucy’s three
       children.
¶ 46       Lucy described Francisco’s relationship with the minors as that of a typical father.
       Francisco was an authoritative figure when it was appropriate, but he also played with the
       minors. He gave them advice when necessary, such as not to fight or say mean things to each
       other.
¶ 47       At the present time, Lucy was renting a house in Joliet, Illinois, with the hopes that
       Francisco and the minors would live with her family. Her children interacted well with the
       minors.
¶ 48       Lucy and Julia fully supported Francisco. Lucy had even applied to be a foster parent for
       the minors. Lucy confirmed Julia’s testimony that, while he was in prison, Francisco kept in
       touch with the minors by telephone calls and letters.




                                                  -6-
¶ 49       Lucy maintained that Francisco loved the minors and despite his three incarcerations was
       a good father to them. She acknowledged that each time he was released from prison,
       Francisco would say he was going to be a better father to the minors.
¶ 50       Lucy recounted that sometimes, Alyssa would just disappear. When that happened,
       Francisco would drop whatever he was doing and take care of the minors. Lucy maintained
       that Francisco’s arrest in May 2016 for drinking in public with a known gang member was
       the result of stereotyping.
¶ 51       Since Francisco was released from prison in April 2016, he displayed more maturity and
       responsibility. Lucy described her family members as very close to one another. Lucy denied
       that she would lie or make up facts to help Francisco.

¶ 52                                              Francisco
¶ 53       Francisco confirmed that he was employed: he did snow-plowing and worked as a janitor,
       jobs which gave him flexible working hours. On weekends, he worked as a bouncer at a
       lounge, checking identifications and keeping order.
¶ 54       Francisco missed three visits with the minors because he lacked transportation and
       because of his job responsibilities. Francisco advised Susan Hipp, the minors’ caseworker, of
       his transportation problems, but she did not offer him any assistance. He had quit a previous
       job because it interfered with his visitation, and he now had a car.
¶ 55       Francisco interacted with the minors by playing with them and talking to them about
       school and what they are learning. The minors would ask him for advice.
¶ 56       Francisco was no longer involved in a gang; his last gang involvement was at the time of
       his 2012 arrest. He maintained that the crimes of which he was convicted and sent to prison
       had nothing to do with the minors.
¶ 57       Since he was now employed, Francisco planned to work toward a career. He was
       currently going to school to be a professional truck driver. Francisco’s plan was for the
       minors and him to live with Lucy and her children.
¶ 58       Francisco denied telling Lucy after his first release from prison that he intended to
       change, but he admitted he had told her that he would change after serving his second and
       third periods of incarceration. He maintained that, with respect to the 2012 child
       endangerment case, he was not required to complete any services by the Department of
       Children and Family Services (DCFS).
¶ 59       Francisco joined the Latin Kings street gang when he was 12 years old and left the gang
       when he was 26. While he was in the gang, he was shot in his left hand and suffered a broken
       jaw and head trauma when he was hit by a glass bottle.
¶ 60       Francisco had three other children with different women. Francisco did not have custody
       of these children but supported them financially. Francisco did not keep a record of his
       support contributions.
¶ 61       Francisco acknowledged that on May 25, 2016, he was arrested and charged with
       drinking alcohol in public with a known gang member. He refused to clarify whether he
       pleaded guilty or there was a trial, only that he was released for time served.




                                                 -7-
¶ 62                                 Chicago Police Officer Gillespie
¶ 63       On the evening of August 2, 2016, Officer Gillespie and his partner, Officer Price, were
       dispatched to 1403 Marquette Road in Chicago. Upon arriving, Officer Gillespie observed a
       single-family residence that appeared uninhabited. Proceeding to the back of the residence,
       Officer Gillespie exited the police vehicle and approached the house from the alley. He
       observed two males running away from the building: one was wearing a White Sox jersey,
       and the other was wearing red shorts. Officer Gillespie stopped the individual in the White
       Sox jersey. That individual’s last name was C***. That individual was eventually placed
       under arrest by another officer. In the meantime, Officer Price was pursuing another
       individual.
¶ 64       Officer Gillespie identified Isaac as one of the two individuals he saw that evening, but
       he was unsure whether Isaac was the individual he detained. Officer Gillespie did not notice
       any damage to the property or anything unusual about the property. He did not see anyone
       exiting the building.

¶ 65                                    Chicago Police Officer Price
¶ 66       On the evening of August 2, 2016, Officer Price was working with Officer Gillespie
       when they were dispatched to 1405 West Marquette Road.4 Upon arrival in the area, a
       witness told the officers that three Hispanic or Mexican individuals were trying to burn down
       a building and directed them to the exact location of the building. After parking their police
       vehicle in the alley, they exited the vehicle. Officer Price then observed a female individual.
       The individual looked at Officer Price and began running. She climbed over a fence to the
       property next to 1405 Marquette Road. Officer Price pursued the individual and stopped her.
       The officer identified the individual as Alyssa. Alyssa had nothing in her hands. Officer Price
       placed her in handcuffs and took her back to the police vehicle.

¶ 67                                          Susan Hipp
¶ 68       Ms. Hipp is employed as a child welfare specialist by Lutheran Child and Family
       Services (LCFS). Since August 9, 2016, she has been the caseworker for the minors and the
       twins.
¶ 69       Ms. Hipp reviewed the 2012 case file, which revealed that Francisco had not completed
       any services. A new integrated assessment was conducted on August 23, 2016. Francisco was
       found in need of the following services: mental health assessment, domestic violence
       assessment, substance abuse assessment, individual therapy, random drug drops, parenting
       education, and successful completion of his parole.
¶ 70       Ms. Hipp arranged six random drug drops for Francisco to perform between August 2016
       and December 2016. For each drug drop, she contacted him by telephone and either spoke
       with him or left a voice message. Ms. Hipp explained to Francisco that a missed drop
       counted as positive for drugs. He did not perform any of the drug drops.
¶ 71       On September 12, 2016, Ms. Hipp referred Francisco for individual therapy at Pathways.
       He was to meet with the therapist every Monday. Francisco attended three sessions, the latest

          4
           The police officers’ testimony differed as to the number of the abandoned house on West
       Marquette.

                                                  -8-
       one in October 2016. When Ms. Hipp questioned Francisco about the missed sessions, he
       told her he thought he was finished. Francisco did complete the mental health assessment.
¶ 72       Ms. Hipp had not referred Francisco for a domestic violence assessment or parenting
       classes. She explained that it was preferable for him to begin with the individual therapy.
       Since he failed to participate in the drug drops, a determination as to whether he had a
       substance abuse problem was still necessary before he would benefit from the additional
       services that were indicated for him.
¶ 73       According to Ms. Hipp, Francisco had scheduled visitation with the minors weekly for
       two hours. Between August and November 2016, he consistently visited the minors. His
       visits stopped for about four weeks and then resumed in December 2016. Ms. Hipp made
       several attempts to contact him about the missed visitation. Francisco did not return her
       telephone calls, but he did respond to her December 5, 2016, letter. Francisco called and told
       her that he had been working and “other stuff had happened.”
¶ 74       Ms. Hipp denied that Francisco told her he missed visitation because he had no
       transportation. Had he asked for assistance, he would have been provided with a bus card or
       fuel cards if he had a car.
¶ 75       The minors reacted differently to the missed visits. J.V. would be angry if Francisco
       missed visits, while E.V. would just say that he missed his dad and wanted to see him. G.V.
       had to be coaxed into participating in the visits with Francisco and never complained about
       not going to visit him.

¶ 76                                 Francisco’s Rebuttal Testimony
¶ 77       Francisco explained that the drug drops were randomly scheduled. Ms. Hipp would call
       while he was at work. By the time he received her message, he could not get to the test site in
       time. On one occasion, Ms. Hipp gave him the wrong location for the test. When he went to
       visit the minors, Francisco explained to her why he missed the drug drops.
¶ 78       As a condition of his parole, Francisco had to do drug drops. If he violated that condition,
       he would be sent back to prison. While Francisco had done the six drug drops scheduled by
       his parole officer, he admitted that he had not done the six drug drops he was required to do
       in this case. He denied using any illegal substances in the past six months.
¶ 79       Francisco had requested visitation with the minors for Halloween. Although one of the
       foster parents was agreeable, Ms. Hipp refused his request. When Francisco requested
       services, Ms. Hipp explained that, because the case was being expedited, he would not have
       time to complete them.
¶ 80       Francisco completed the three visits needed for the mental health assessment. He
       understood that he was to get a referral after the assessment was completed, but he never
       received one. Since the therapist did not contact him to tell him he needed further therapy, he
       believed he had completed the individual therapy requirement.

¶ 81                             3. Adjudication and Unfitness Rulings
¶ 82       On February 17, 2017, the trial court determined as to Alyssa that, based on the exhibits
       in evidence and the testimony of the witnesses, there was clear and convincing evidence that
       “all of the children were the subject of an injurious environment ***. [The minors] were
       abused with a substantial risk of physical injury.”

                                                  -9-
¶ 83       The trial court found by clear and convincing evidence that as to the minors and the
       twins, Alyssa was unfit on the statutory grounds that (1) she substantially neglected a child
       residing in her household, that such neglect was continuous or repeated, and such neglect
       resulted in the death of that child; (2) she committed extreme or repeated cruelty to the child;
       (3) she failed to protect the child from conditions in the child’s environment injurious to the
       child’s welfare; and (4) she behaved in a depraved manner. See 750 ILCS 50/1(D)(d-1), (e),
       (g), (i) (West 2016).
¶ 84       While Francisco’s three felony convictions raised a rebuttable presumption that he was
       guilty of depravity, the trial court found that he had produced evidence rebutting the
       presumption. Nonetheless, even in the absence of the presumption, the trial court found that
       there was clear and convincing evidence establishing that, as to the minors, Francisco was
       unfit in that he behaved in a depraved manner. See 750 ILCS 50/1(D)(i) (West 2016).
¶ 85       On February 28, 2017, the trial court found, as to the twins, “by clear and convincing
       evidence that there was neglect by injurious environment.” The court explained that the
       abuse and neglect that existed in the Alyssa/Isaac household were the bases for its findings of
       anticipatory abuse and neglect. The court further found that there was “also abuse[,]
       substantial risk of injury[,] based on the facts in this case.”
¶ 86       The trial court found by clear and convincing evidence that Isaac was unfit in that “he
       substantially neglected a child residing in his household. Such neglect has been continuous or
       repeated and such neglect resulted in the death of a child and, finally, (i), that he behaved in a
       depraved manner.” See 750 ILCS 50/1(D)(d-1), (i) (West 2016).

¶ 87                            B. Dispositional Hearings and Rulings
¶ 88      The dispositional hearing was conducted over two dates: February 28, 2017, and May 16,
       2017. The testimony of the witnesses at the hearings is summarized below.

¶ 89                                      1. February 28, 2017
¶ 90                                            James M.
¶ 91       James M. (James) was 53 years old and had been J.V. and E.V.’s foster parent during the
       proceedings in the 2012 case. They returned to his care in August 2016. At the time of the
       hearing, James had three other boys, aged 15, 13, and 9 living with him. Two of them he had
       adopted, and proceedings were underway for him to eventually adopt the nine-year-old.
¶ 92       James and J.V. played board games and watched television together. J.V. had friends and
       spent time with them. James maintained daily contact with school officials to make sure that
       they understood that J.V. needed special consideration because of what he witnessed when he
       lived with Alyssa and Isaac. James also made sure that J.V.’s particular medical needs were
       addressed.
¶ 93       James described his relationship with J.V. as that of a “parent.” In addition to his basic
       needs for food, clothing, and shelter, James provided emotional comfort when J.V. had
       nightmares. James wished to adopt J.V. because he loved him and wanted to ensure that he
       never again experienced the trauma to which he was exposed.
¶ 94       James wished to adopt E.V., whom he described as “awesome,” if somewhat bossy. In
       his last report card, E.V. received straight A’s. He worked very hard to be “perfect” and to
       please James, almost to the point of concern.

                                                   - 10 -
¶ 95        James described J.V. and E.V. as having a typical brother relationship with the other boys
        living in the home. J.V. and E.V. shared a bedroom with one of the other boys, and they all
        played together. While there had been some issues with the boys getting along, there was
        nothing that could not be resolved very quickly. All the boys were very respectful and
        understood James’s role as a parent.
¶ 96        In the event something happened to him, James explained that there were many
        individuals who wished to care for J.V. and E.V. James had assistance from friends and other
        parents who watched J.V. and E.V. when he needed a night out.
¶ 97        James had a financial advisory practice, and he conducted business at his residence.
        When he needed to visit clients, he made it a point to do so while J.V. and E.V. were at
        school.
¶ 98        James explained to Francisco that he was not looking to take J.V. and E.V. away from
        him. His decision to adopt J.V. and E.V. was based on his love for them as well as the need
        for them to have a home.
¶ 99        James was unaware that J.V. had been baptized in the Roman Catholic faith. He had not
        taken J.V. or E.V. to church. James was raised in the Roman Catholic faith and was familiar
        with the doctrines of the church. James and J.V. had discussed Catholicism about 5 to 10
        times.
¶ 100       James was aware that J.V. and E.V. were of Mexican-American descent. He did not
        speak Spanish to them, but he knew some Spanish words and encouraged them to speak
        Spanish. James introduced J.V. and E.V. to a neighbor who was a Spanish-speaking teacher,
        and he talked to J.V. and E.V. about joining different clubs at school. James believed that
        both J.V. and E.V. were distancing themselves from their heritage and their past lives, but he
        encouraged them to accept their heritage even though it was difficult.
¶ 101       James would allow J.V. and E.V. to remain in contact with their grandmother, Julia. He
        had not permitted J.V. and E.V. to visit their cousins. James wanted J.V. and E.V. to have a
        relationship with their biological families. J.V. and E.V. knew that Francisco had other sons,
        and they would like to visit them. However, DCFS had not authorized such visits.
¶ 102       James explained that in view of what they experienced, J.V. and E.V. were reluctant to
        attend church services. James believed he could discuss their questions and concerns
        regarding belief in God. He had never denied J.V.’s or E.V.’s request to be taken to church.

¶ 103                                             Fred R.
¶ 104       Fred R. (Fred) and his wife, Jennifer, both 45 years of age, had been the foster parents for
        G.V. for a total of three years and three months. They had been her foster parents during the
        pendency of the 2012 case. Fred is an information technical director, and Jennifer works as a
        receptionist.
¶ 105       At the time of the hearing, G.V. was in the first grade. G.V. did very well in school,
        academically, behaviorally, and socially. Initially, she was behind her grade level in reading,
        but she received extra help and was now ahead of her progress goal. In addition to attending
        school, G.V. played with her friends, and Fred and Jennifer planned activities for her on the
        weekends.




                                                   - 11 -
¶ 106       G.V. had some medical issues: she was born with a horseshoe kidney, meaning her
        kidneys did not completely separate, and an enlarged bladder. The latter requires regular
        doctor visits.
¶ 107       Fred described his relationship with G.V. as that of father and daughter. By this time,
        G.V. knew Fred’s and Jennifer’s other family members, and she is considered part of the
        family. If Fred and Jennifer are allowed to adopt G.V., they would provide a plan for G.V.’s
        care in the event something happened to them.
¶ 108       At the time of the hearing, G.V. had visits with J.V., E.V., and the twins. Fred and
        Jennifer were in favor of continuing the sibling visits if they adopted G.V. Fred neither
        encouraged nor discouraged G.V. from maintaining contact with her grandmother, Julia. He
        was unsure whether there had been any telephone contact or visits between G.V. and Julia.
¶ 109       Fred explained that G.V. attended a Protestant church with them. G.V. enjoyed going to
        church, and he believed that God was very important to her. Fred had never taken her to a
        Roman Catholic church service. If she wished to attend another church when she is older,
        Fred and Jennifer would support her decision.
¶ 110       Fred had spoken very little Spanish to G.V. Some of her friends might be Hispanic. G.V.
        had become acquainted with their neighbors who were Hispanic.
¶ 111       Fred and Jennifer wished to adopt G.V. because they loved her, and she was part of their
        family.

¶ 112                                            Linda I.
¶ 113       Linda I. (Linda), age 45, and her husband, Steve, age 52, are the foster parents for the
        twins. While they work outside of the home, Linda is a teacher and is able to have the twins
        with her at work.
¶ 114       The twins were four weeks old when they were placed with Linda and Steve in August
        2016. Though premature, the twins were thriving, and their motor skills were on target for
        premature babies. Israel was getting physical therapy to strengthen his core muscles, and he
        was exceeding the level of progress expected. The twins had not developed any new medical
        issues since their placement with Linda and Steve.
¶ 115       There had been sibling visits with the minors. In the event Linda and Steve are permitted
        to adopt the twins, Linda would consider continuing those visits, but the decision would
        depend on the twins’ needs. Linda intended to tell the twins that they were adopted. Before
        she did, Linda planned to consult with a therapist for the best way to explain to the twins
        their various family relationships.
¶ 116       Linda wished to adopt the twins because she loved them and considered them to be part
        of their family. In the event that something should happen to Linda and Steve, Linda’s
        brothers would care for the twins.
¶ 117       Linda had not been provided with any information as to the twins’ biological family’s
        cultural traditions, family history, or religious traditions. She had not received any
        information about extended family members.

¶ 118                                          Susan Hipp
¶ 119      Every 30 days, Ms. Hipp visited each of the homes in which the minors and the twins
        were placed. At these visits, Ms. Hipp met face-to-face with the minors and the twins. There

                                                 - 12 -
        were no signs of abuse or the use of corporal punishment. There were no signs that the
        minors and the twins were at risk of harm. The minors’ and the twins’ medical, dental,
        hearing, and vision needs were met.
¶ 120       Ms. Hipp maintained contact with the schools the minors attended. The minors were
        doing well in school. J.V. and E.V. were enrolled in an English as a second language
        program. The minors received individual therapy on a weekly basis. Ms. Hipp learned from
        their therapist that J.V. and G.V. were more open to talking in the first sessions. Lately, J.V.
        resisted therapy, while G.V. was less willing to talk about the past events. E.V. was reluctant
        to talk about anything that brought him into the care of the DCFS.
¶ 121       With respect to sibling visitation, the minors and the twins were together at least once a
        month for four hours. The visits were supervised by the foster parents. Since no concerns had
        arisen, LCFS recommended that the visits continue. Due to a no-contact order, Alyssa was
        not permitted to visit the minors. DCFS concluded and LCFS agreed that neither Alyssa nor
        Isaac should have visitation with the twins.
¶ 122       Francisco attended 20 out of the 26 visits scheduled with the minors. Ms. Hipp
        supervised the visits between August and November. J.V. appeared to enjoy the visits, while
        G.V. was very shy. E.V. interacted one-on-one with everybody. Francisco expressed deep
        concern over the trauma the minors had suffered. He seemed to know the minors very well
        and was familiar with their individual character traits. Lately, E.V. had some issues with
        Francisco, saying that he did not like him and did not have to listen to him.
¶ 123       Neither Alyssa nor Isaac was assessed for services because their respective attorneys
        requested that LCFS caseworkers not speak with them. Otherwise, they would have been
        assessed and referred for services.
¶ 124       The August 23, 2016, integrated assessment recommended a number of services for
        Francisco. Accordingly, Ms. Hipp referred Francisco for a mental health assessment, which
        he completed, and for individual therapy sessions. He failed to attend all of the individual
        therapy sessions and was discharged as unsuccessful from the program. Ms. Hipp also
        referred Francisco for random drug drops, but he failed to appear for them. Francisco
        informed Ms. Hipp that he would consent to having his parole officer provide a substance
        abuse assessment. In September 2016, Ms. Hipp was told by Francisco’s parole officer that
        Francisco had not yet completed the substance abuse assessment. In October 2016, she
        contacted Francisco’s parole officer again but was told he was no longer Francisco’s parole
        officer. When Ms. Hipp asked Francisco who his parole officer was, he told her he did not
        know.
¶ 125       In January 2017, Ms. Hipp had conversations with J.V., E.V., and G.V. about the
        potential termination of Alyssa’s and Francisco’s parental rights and adoption. J.V. told Ms.
        Hipp that he wished to be adopted by James, and he was frustrated by the delays in the case.
        E.V. said he wished to live with Alyssa. If that was not possible, he wanted to be adopted by
        James. E.V.’s third choice was to live with Julia. G.V. wanted to be adopted by Fred and
        Jennifer. In any event, she wished to continue to live with them.
¶ 126       Ms. Hipp never assessed Julia’s home for possible placement. In August 2016, Julia
        informed Ms. Hipp that her residence was not conducive to having the minors live there
        unless some remodeling was done. Since that time, no remodeling had been done to Julia’s
        house. In November 2016, Ms. Hipp learned from Francisco that Lucy had a new residence,
        but she never considered it for placement.

                                                   - 13 -
¶ 127      At a January 2017 LCFS staffing, it was recommended that all parental rights to the
        minors and the twins be terminated, and in the best interests of the minors and the twins, the
        goals for them were changed to adoption.

¶ 128                                        2. May 16, 2017
¶ 129                                            Francisco
¶ 130       In the future, Francisco wanted to provide love and guidance to the minors so that they
        did not make the mistakes he had made. Francisco has weekly two-hour visits with the
        minors. During his weekly visits with the minors, he helps them with their homework and
        spends time with them. Education was very important, and he wanted them to go to college.
        Francisco wanted the minors to live with him at Lucy’s residence where they would have the
        companionship of their cousins who were of similar ages. The minors also enjoyed time with
        Julia, their paternal grandmother. Just before the July 2016 events, the whole family had
        gone to the Wisconsin Dells for a weekend vacation. Francisco agreed that long-term
        stability was important for the minors’ well-being.

¶ 131                                              Lucy
¶ 132       Lucy described the vacation to the Wisconsin Dells with her children, Francisco and the
        minors, and Julia and her boyfriend. The children all got along very well. Lucy was told that
        M.A. was with his mother.
¶ 133       Lucy lived in a four-bedroom house that Julia and she rented with the idea that the minors
        would live there with Lucy and her children and become a part of the family. Lucy believed
        that the minors were safer with their biological family but agreed that stability was important
        for the minors. She acknowledged that, since August 2016, the minors had not spent any time
        at her residence. Lucy was unaware of any problems with the minors in 2012 and did not
        attempt to obtain custody of them during the pendency of the 2012 case.

¶ 134                                              Julia
¶ 135       Julia loved the minors and wanted to provide them with emotional, financial, and
        educational support. The minors loved and respected Francisco. Julia talked to the minors
        about school and the family’s Mexican traditions. The minors have always spent time with
        Lucy’s children.
¶ 136       Julia had been unaware of the 2012 DCFS case involving the minors until Alyssa finally
        told her about it. She began visiting the minors in 2013. Julia could not take custody of them
        since she lived in a one-bedroom apartment and was unable to move.

¶ 137                                           Susana M.
¶ 138       Susana M. (Susana) is the paternal great-grandmother of the twins. Isaac is her grandson
        and had lived with her between the ages of one and six. She is Mexican, and only Spanish is
        spoken in her home. Susana is Roman Catholic, and the family celebrates many religious
        holidays. The twins would be part of the family.
¶ 139       Susana was aware that Isaac admitted the allegations of the juvenile delinquency petition.
        But she was unaware that Isaac had nine pending delinquency cases. While Susana had
        conversations with Isaac, he never told her he was involved in any criminal activity. She was

                                                  - 14 -
        concerned about his relationship with Alyssa because of the age difference.

¶ 140                                               Isaac
¶ 141       Isaac identified a letter he wrote to the trial court. He denied receiving any assistance in
        writing the letter, and no one reviewed the letter to check his spelling, grammar, or content.
        The letter and the juvenile justice mental health treatment plan for Isaac were admitted into
        evidence.

¶ 142                                       3. Dispositional Ruling
¶ 143       On June 22, 2017, the trial court issued its dispositional order. Based on its prior findings
        of unfitness as to all three of the parents, the trial court found that, for reasons other than
        financial circumstances alone, Alyssa, Francisco, and Isaac were unable to care for, protect,
        train, or discipline the minors or the twins; reasonable efforts had been made to eliminate the
        need to remove the minors or the twins from the home; and appropriate services aimed at
        family preservation and reunification had been unsuccessful. The court further found that it
        was in the best interests of the minors and the twins that Alyssa’s, Francisco’s, and Isaac’s
        parental rights be terminated and that the minors and the twins be made wards of the court
        and placed in the custody and guardianship of the DCFS guardianship administrator with the
        right to consent to their adoption.

¶ 144                                           C. Best Interests
¶ 145       Following its dispositional ruling, the trial court stated as follows:
                “Okay. Now, the Court has taken much best interest testimony. I still have some
                questions. And I believe under our statute and case laws, I have the ability in
                resolving these matters to ask for additional information.
                                                     ***
                    I want [the minors] to come in. I do not want caseworker or therapists to discuss
                permanency with these kids until further order of the Court; okay?
                                                     ***
                    The courtroom will be cleared except for the attorneys, and I will talk to the kids
                one at a time. I will have questions. You will not have the ability to ask questions;
                okay?
                    I will say for the record, I want to find out certain facts from the kids’ perspective,
                and I do not want them to be in a situation where they’re being questioned or
                pressured or feel they’re pressured to make decisions.
                    I will not ask them where they want to live. *** It’s not what they’re being
                brought in for. They’re being brought in so I can explore certain things that came up
                in the testimony, and I want to get their perspective; okay?”
¶ 146       When Francisco’s attorney asked if he could submit questions for the trial court to ask the
        minors, the court agreed he could submit them, but it would decide whether to ask those
        questions. The court further agreed that after it had spoken with the minors, there would be a
        conference with the attorneys, at which time the attorneys could suggest additional questions
        in areas they thought should be brought out and that would aid the court.


                                                    - 15 -
¶ 147                           1. Trial Court’s Interviews With the Minors
¶ 148      On July 14, 2017, the trial court interviewed each of the minors in the presence of the
        court reporter, the guardian ad litem, and the parties’ attorneys. The court’s questions and the
        minors’ answers are summarized below.

¶ 149                                               J.V.
¶ 150       J.V. attended Mokena Intermediate School, where he was going into the fifth grade. His
        favorite subject was mathematics. J.V. lived with James during the pendency of the 2012
        case and again after M.A. died. He understood that he probably would not be going back to
        live with Alyssa. J.V. wished to live with James because he was well treated and felt safe
        with him. J.V. felt like James was his real father. J.V. did not have a strong relationship with
        his grandmother, aunt, or his cousins, but he still wished to see them. James and he had
        discussed continuing the contact with Francisco’s family, and James was agreeable. James
        was Mexican, and J.V. felt connected with his own heritage. J.V. wished to be a doctor in the
        future.

¶ 151                                              E.V.
¶ 152       In the fall, E.V. would be in fourth grade at Mokena Intermediate School, where J.V.
        attended. He enjoyed reading and wanted to be a police officer when he grew up. At the
        present time he lived with James, which was where he wanted to be. E.V. explained that
        James loved and cared for him. He was not sure how he felt about Francisco, Alyssa, and
        Lucy, but he still cared about his grandmother, Julia. But he wished to live with James, where
        he felt safe.

¶ 153                                              G.V.
¶ 154       G.V. was going into the second grade. Her favorite subject was mathematics. G.V. took
        horseback riding lessons and had taken third place in a horse show the day before. She lived
        with Jennifer and Fred; she lived with them during the 2012 case. G.V. wished to live with
        Fred and Jennifer; she felt safe with them. Francisco did not know how to take care of her.
        She talked to her therapist about why she was not with Francisco and Alyssa. The therapist
        helped her deal with her family situation; G.V. agreed that it did help to talk with someone.
¶ 155       The minors had no questions for the trial court. The attorneys had no additional questions
        they wished the court to ask the minors.

¶ 156                                     2. Best Interests Ruling
¶ 157       Following its interviews with the minors, the trial court reiterated its findings that it was
        in the best interests of the minors and the twins that Alyssa’s, Isaac’s, and Francisco’s
        parental rights be terminated and that the DCFS guardianship administrator be appointed
        with the right to consent to their adoptions. The court entered the goal of adoption for the
        minors and the twins.
¶ 158       Francisco, Alyssa, and Isaac filed separate notices of appeal. The appeals were
        consolidated for our review.




                                                   - 16 -
¶ 159                                          ANALYSIS
¶ 160                                     I. Francisco’s Appeal
¶ 161       Francisco contends that the State failed to establish that it was in the best interests of the
        minors to expedite the termination of his parental rights. He further contends that the
        evidence was insufficient to support the finding that he behaved in a depraved manner.

¶ 162                                        A. Best Interests
¶ 163                                     1. Standard of Review
¶ 164       Review of a trial court’s determination that it is in the child’s best interest to terminate
        parental rights is conducted under the manifest weight of the evidence standard. In re B.B.,
        386 Ill. App. 3d 686, 697 (2008). The court’s determination is against the manifest weight of
        the evidence only if the opposite conclusion is clearly evident or the determination is
        unreasonable, arbitrary, or not based on the evidence presented. B.B., 386 Ill. App. 3d at
        697-98.

¶ 165                                            2. Discussion
¶ 166       Francisco argues that the State failed to establish that it was in the best interests of the
        minors that his parental rights be terminated at the initial disposition hearing since none of
        the statutory factors set forth in section 1-2(1) of the Juvenile Court Act of 1987 (Act) (705
        ILCS 405/1-2(1) (West 2016)) were met. However, section 1-2(1) is a statement of policy
        limiting expedited termination proceedings to aggravated circumstances. In re Tyianna J.,
        2017 IL App (1st) 162306, ¶ 70. This court rejected the proposition that section 1-2(1) of the
        Act controls when expedited termination may take place. Tyianna J., 2017 IL App (1st)
        162306, ¶ 63. Instead, the reviewing court looks to whether, at the time of the termination of
        parental rights, the conditions set forth in section 2-21(5) of the Act have been met and the
        parent was given a meaningful opportunity to be heard as to those conditions. Tyianna J.,
        2017 IL App (1st) 162306, ¶ 71; see 705 ILCS 405/2-23(7) (West 2016) (the court may
        terminate parental rights at the initial dispositional hearing provided all the conditions of
        section 2-21(5) are met).
¶ 167       The conditions for an expedited termination of parental rights are as follows: (1) the
        original or amended petition contains a request for termination of parental rights and
        appointment of a guardian with power to consent to adoption; (2) the trial court has found by
        a preponderance of evidence introduced or stipulated to at an adjudicatory hearing that the
        child comes under the jurisdiction of the court as an abused, neglected, or dependent minor;
        (3) based on clear and convincing evidence admitted at the adjudication hearing, the court
        finds that the parent is an unfit person pursuant to section 1(D) of the Adoption Act (750
        ILCS 50/1(D) (West 2016)); and (4) the trial court determines in accordance with the rules of
        evidence for dispositional proceedings, that (a) it is in the best interest of the minor and the
        public that the minor be made a ward of the court and that reasonable efforts under section
        5(l-1) of the Children and Family Services Act (Family Services Act) (20 ILCS 505/5(l-1)
        (West 2016)) are inappropriate or such efforts were made and were unsuccessful and (b) the
        termination of parental rights and the appointment of a guardian with power to consent to
        adoption is in the best interest of the minor pursuant to section 2-29 (705 ILCS 405/2-29
        (West 2016)). 705 ILCS 405/2-21(5) (West 2016).


                                                    - 17 -
¶ 168       Francisco claims that the trial court erred when it found that reasonable efforts were made
        and were unsuccessful. He maintains that the trial court’s early termination decision was
        based on the circumstances surrounding M.A.’s death. Francisco points out that he had no
        involvement in M.A.’s death and that he did not have custody of the minors. He argues that
        the period from the filing of the petitions and the hearings was too brief for the trial court to
        conclude that reasonable efforts were unsuccessful.
¶ 169       Under section 5 of the Family Services Act, DCFS must make reasonable efforts to
        eliminate the need to remove the minor from the minor’s home and to reunite the family.
        However, section 5 makes clear that “the best interests of the child require that the child be
        placed in the most permanent living arrangement as soon as is practically possible.” 20 ILCS
        505/5(l-1) (West 2016). The overriding concern of the legislature was expressed in section 5
        as follows:
                     “When determining reasonable efforts to be made with respect to a child, as
                described in this subsection, and in making such reasonable efforts, the child’s health
                and safety shall be the paramount concern.” 20 ILCS 505/5(l-1) (West 2016).
¶ 170       The evidence supported the trial court’s finding that reasonable efforts to reunite
        Francisco and the minors were made but failed. At the time of J.V.’s birth, Francisco was in
        prison. He returned to prison in May 2011, at which time J.V. and E.V. were five and two
        years of age. Alyssa at that time was pregnant with G.V. At the time of his latest
        incarceration in May 2015, J.V. was nine, E.V. was six, and G.V. was three. Each time he
        was released from prison he would maintain that he was ready to change, only to return to
        prison as his criminal activity continued. Following his latest release in April 2016, he made
        the same vow, yet he was arrested in May 2016 for drinking alcohol on the street with a
        known gang member. In addition, Francisco will be on parole until 2019.
¶ 171       Francisco and his family members, Julia and Lucy, testified that he loved his children.
        However, his criminal background, repeated incarcerations, failure to complete the therapy,
        and failure to comply with the required drug testing do not indicate an inclination or
        understanding of his parental responsibilities and reflect negatively on his ability to safeguard
        the health and safety of his children. Moreover, Francisco’s plan to have the minors and him
        live with Lucy and her family does not meet the goal of the most permanent living
        arrangement available. Since August 2016, the minors have lived with their foster parents
        who cared for them between April 2012 and August 2015. To relocate them to Lucy’s home
        would be the third placement, and its permanency is largely dependent on whether Francisco
        can successfully complete his parole or otherwise avoid a return to prison. As we have
        observed, Francisco’s past efforts were unsuccessful.
¶ 172       While Francisco offered his own version of why he missed visiting with the children,
        failed to complete therapy and failed to submit to drug testing, the trial court was not
        required to credit his version over that of the State’s witness, Ms. Hipp. “[T]he trial judge, as
        the trier of fact, is in a superior position to the reviewing court to observe the conduct of the
        witnesses while testifying, to determine their credibility, and to weigh and determine the
        preponderance of the evidence.” People v. A Parcel of Property Commonly Known as 1945
        North 31st Street, Decatur, Macon County, Illinois, 217 Ill. 2d 481, 510 (2005).
¶ 173       At the time the trial court terminated Francisco’s parental rights, there was sufficient
        evidence that reasonable efforts had been made to effectuate the goals of reuniting Francisco
        with the minors as a family and to provide them with a permanent living situation. He was

                                                   - 18 -
        given an opportunity to address those issues at the hearing, but it was clear from the evidence
        that Francisco’s own actions contributed to the failure of those efforts. Regardless of his
        good intentions, the minors’ health and safety, the overriding concern in these cases, were
        better served by terminating his parental rights at the earliest possible time.
¶ 174       We find no error in the trial court’s expedited termination of Francisco’s parental rights.

¶ 175                                           B. Depravity
¶ 176                                      1. Standard of Review
¶ 177       The trial court’s determination that a parent is unfit is reviewed under the manifest weight
        of the evidence standard. In re Shanna W., 343 Ill. App. 3d 1155, 1165 (2003); In re Latifah
        P., 315 Ill. App. 3d 1122, 1128 (2000). “ ‘A decision regarding parental fitness is against the
        manifest weight of the evidence where the opposite result is clearly the proper result.
        [Citation.]’ ” Shanna W., 343 Ill. App. 3d at 1165 (quoting Latifah P., 315 Ill. App. 3d at
        1128)).

¶ 178                                           2. Discussion
¶ 179       The State alleged that Francisco was an unfit parent based on the ground of depravity.
        750 ILCS 50/1(D)(i) (West 2016). Our courts have held that depravity may be shown where
        a parent engages in a course of conduct indicating a moral deficiency and an inability to
        conform to accepted morality. Shanna W., 343 Ill. App. 3d at 1166. Under the Adoption Act,
        there is a rebuttable presumption that a parent is depraved if the parent has been convicted of
        at least three felonies under the laws of this state and at least one of these convictions took
        place within five years of the filing of the petition for the termination of parental rights. 750
        ILCS 50/1(D)(i) (West 2016).
¶ 180       “A rebuttable presumption creates ‘a prima facie case as to the particular issue in
        question and thus has the practical effect of requiring the party against whom it operates to
        come forward with evidence to meet the presumption.’ ” In re J.A., 316 Ill. App. 3d 553, 562
        (2000) (quoting Diederich v. Walters, 65 Ill. 2d 95, 100 (1976)). “The only effect of the
        rebuttable presumption is to create the necessity of evidence to meet the prima facie case
        created thereby, and which, if no proof to the contrary is offered, will prevail.” J.A., 316 Ill.
        App. 3d at 563 (citing Diederich, 65 Ill. 2d at 102). If evidence opposing the presumption is
        presented, the presumption ceases to operate, and the case is determined on the basis of the
        evidence presented, as if the presumption never existed. J.A., 316 Ill. App. 3d at 562. There is
        no fixed rule as to how much evidence is required to meet the presumption: the stronger the
        presumption, the greater the amount of evidence is required to rebut it. J.A., 316 Ill. App. 3d
        at 563.
¶ 181       Francisco does not dispute that the State established the presumption of depravity. He
        maintains that he rebutted the presumption when he presented evidence that he was working
        and going to school to support his family, including his children from other relationships.
        When incarcerated he maintained contact by telephone calls with the minors and sending
        them letters. While there was evidence that he failed to comply with the drug testing in this
        case, he maintains that he complied with the testing as a condition of his parole and no
        evidence was presented that he failed those tests. Finally, he points out that the offenses he
        committed did not involve children or violence and he was no longer involved in a gang.


                                                   - 19 -
¶ 182        We find In re T.S., 312 Ill. App. 3d 875 (2000), instructive. In that case, the respondent
        father argued that his six prior felony convictions failed to prove that he was deficient in a
        moral sense and that he was not willing to conform to accepted moral standards. The
        reviewing court found that the respondent father had not rebutted the presumption created by
        his felony convictions, stating as follows:
                 “Although [the respondent father] testified that he was going to change when he got
                 out of prison because T.S. III needed him, the evidence showed that he continued to
                 commit crimes when he had three other children who presumably needed him.” T.S.,
                 312 Ill. App. 3d at 878.
¶ 183        Rehabilitation can only be shown by a parent who, upon leaving prison, maintains a
        lifestyle suitable for parenting children safely. Shanna W., 343 Ill. App. 3d at 1167. In that
        case, the reviewing court upheld the trial court’s determination that the respondent mother
        was unfit on the ground of depravity based on her felony convictions. The court found that
        the respondent mother could not establish rehabilitation because the felonies that gave rise to
        the initial depravity presumption caused her to be incarcerated for a lengthy time period,
        which the court pointed out “was respondent’s fault.” Shanna W., 343 Ill. App. 3d at 1167.
¶ 184        “The statutory ground of depravity requires the trier of fact to closely scrutinize the
        character and credibility of the parent and the reviewing court will give such a determination
        deferential treatment.” J.A., 316 Ill. App. 3d at 563. Francisco notes that his crimes did not
        involve violence and they were not crimes directed at children. When he was released from
        prison in 2016, he promised to lead a better life and pointed out that he was working and
        going to school now to support his family.
¶ 185        While the trial court found that Francisco had rebutted the presumption that his felony
        convictions established depravity, there was clear and convincing evidence establishing his
        unfitness on that basis. As each of the minors was born, Francisco made himself unavailable
        to his children by continuing to commit crimes, which resulted in his incarceration. His
        various periods of incarceration deprived his children of his presence when they needed him.
        Francisco’s promises to lead a better life had been made and broken several times. Even after
        his latest release from prison, he was charged with drinking in public with a gang member.
        Like T.S. III, the minors should not have to wait until Francisco keeps his promise to turn his
        life around before their lives are stabilized. See T.S., 312 Ill. App. 3d at 878 (in terminating
        the respondent father’s rights, the trial court stated that T.S. III required stability in his life
        and should not have to wait until the respondent father turned his life around).
¶ 186        We conclude that the trial court’s finding that Francisco was unfit based on the ground of
        depravity was not against the manifest weight of the evidence.

¶ 187                                        II. Alyssa’s Appeal
¶ 188       Alyssa contends that (1) she was denied due process by the trial court’s admission of the
        unsworn and incompetent testimony of the minors into evidence, (2) she was prejudiced by
        the admission of prior consistent statements, and (3) the termination of her parental rights
        was not in the best interests of the minors and the twins.




                                                    - 20 -
¶ 189                                         A. Due Process
¶ 190                                     1. Standard of Review
¶ 191      The court reviews de novo whether a party has been denied due process and, if so,
        whether the denial was prejudicial. People v. K.S., 387 Ill. App. 3d 570, 573 (2008).

¶ 192                                            2. Discussion
¶ 193       Constitutional issues are not exempt from the forfeiture rules. “In civil cases,
        constitutional issues not presented to the trial court are deemed forfeited and may not be
        raised for the first time on appeal.” Sherman v. Indian Trails Public Library District, 2012 IL
        App (1st) 112771, ¶ 21. In In re M.S., 2018 IL App (1st) 172659, ¶ 1, the respondent mother
        claimed she was denied due process where the trial court held a conversation with the minor
        outside the presence of the parties and their attorneys. This court held that the respondent
        mother failed to preserve the alleged error for appellate review by objecting at trial and filing
        a written posttrial motion addressing it. M.S., 2018 IL App (1st) 172659, ¶ 26.
¶ 194       The reviewing court also rejected the respondent mother’s request for review pursuant to
        the plain error doctrine. Ill. S. Ct. R. 366(b) (eff. Feb. 1, 1994). The court noted that, “[i]n
        civil cases, the plain error rule usually applies ‘only where the act complained of was a
        prejudicial error so egregious that it deprived the complaining party of a fair trial and
        substantially impaired the integrity of the judicial process.’ (Internal quotation marks
        omitted.)” M.S., 2018 IL App (1st) 172659, ¶ 27 (quoting In re Marriage of Saheb, 377 Ill.
        App. 3d 615, 627 (2007)). Even if the trial court erred by holding an ex parte conversation
        with the minor, “for plain error to apply, the error must be prejudicial; that is, the case must
        be a close one.” M.S., 2018 IL App (1st) 172659, ¶ 27.
¶ 195       The record in this case does not support Alyssa’s claim that the trial court’s conversations
        with the minors played a significant role in its decision to terminate her parental rights.
¶ 196       In 2012, Alyssa was charged with and eventually pleaded guilty to child endangerment as
        to the minors and M.A. Those proceedings resulted in the minors’ and M.A.’s placement in
        foster homes from April 2012 to August 2015. At the time of the 2017 best interests hearing,
        Alyssa was incarcerated awaiting trial on charges in connection with M.A.’s death. Alyssa
        points out that she is not contesting the finding that she is unfit. Nonetheless, Alyssa’s own
        actions towards one of her children have again resulted in criminal charges being placed
        against her. The twins and, for the second time, the minors are in foster care. Alyssa’s future
        is unknown, but her past actions with regard to her children are in evidence in this case.
¶ 197       Of the statutory factors the trial court is required to consider in ruling on the best interest
        of the minors, the child’s wishes and long-term goals are but 1 of 10. See 705 ILCS
        405/1-3(4.05) (West 2016). We have reviewed the interviews the trial court conducted with
        the minors as well as the trial court’s comments before and after those interviews. Nothing
        indicates that the trial court’s interviews with the minors were anything more than to confirm
        what other witnesses testified to regarding the minors’ wishes for their future lives. See M.S.,
        2018 IL App (1st) 172659, ¶ 28 (finding no prejudice where the ex parte conversation
        between the judge and the minor was merely cumulative to the other evidence properly
        admitted). Moreover, in contrast to M.S., here the parties’ attorneys, the guardian ad litem,
        and a court reporter were present for the interviews.



                                                    - 21 -
¶ 198       From our review of the record, we are satisfied that the information the trial court learned
        from its interviews with the minors was of limited significance in reaching its decision to
        terminate Alyssa’s parental rights. Contrary to Alyssa’s contention, this was not a close case,
        and in the absence of prejudice, the plain error rule does not apply. We conclude that Alyssa
        forfeited her claim of error with respect to the trial court’s interviews with the minors.
¶ 199       In the alternative, Alyssa contends that her trial attorney’s failure to object to the trial
        court’s decision to interview the minors denied her effective assistance of counsel. The
        two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984), applies to a
        claim of ineffective assistance of counsel raised in a juvenile proceeding. Under that test,
        both counsel’s deficiencies in representation and prejudice to the party asserting the claim
        must be satisfied. In re Charles W., 2014 IL App (1st) 131281, ¶ 32. The prejudice prong
        requires the party to show that but for the error there is a reasonable probability, not merely a
        possibility, that the result would have been different. Charles W., 2014 IL App (1st) 131281,
        ¶ 32. The court need not consider the deficiency prong but may dispose of the claim where
        the party did not suffer any prejudice. Charles W., 2014 IL App (1st) 131281, ¶ 33.
¶ 200       We determined that Alyssa was not prejudiced by any alleged error in connection with
        the trial court’s interviews with the minors. Therefore, she cannot establish ineffective
        assistance of counsel for failing to object to the trial court’s interviews with the minors.

¶ 201                                 B. Prior Consistent Statements
¶ 202       Alyssa contends that the trial court erred when it allowed the statements by the minors
        concerning where they were to live to be bolstered by testimony from their foster parents and
        Ms. Hipp that the minors expressed the same placement preferences prior to their interviews
        with the court. She maintains that the admission of this testimony bolstered improperly the
        statements of the minors to the trial court on that same issue.

¶ 203                                       1. Standard of Review
¶ 204       “The admissibility of evidence is within the sound discretion of the trial court.” In re
        C.H., 398 Ill. App. 3d 603, 607 (2010). The trial court’s evidentiary determinations will not
        be reversed unless there is a clear abuse of that discretion. C.H., 398 Ill. App. 3d at 607.

¶ 205                                            2. Discussion
¶ 206       While Alyssa acknowledges that she failed to raise the error in the trial court, she
        contends that the admission of prior consistent statements is reviewable pursuant to the plain
        error doctrine (Ill. S. Ct. R. 366(b) (eff. Feb. 1, 1994)), relying on People v. Smith, 139 Ill.
        App. 3d 21 (1985). In that case, the reviewing court observed that “[t]he improper bolstering
        of a witness’[s] credibility has been deemed plain error because corroboration by repetition
        ‘preys on the human failing of placing belief in that which is most often repeated.’ ” (Internal
        quotation marks omitted.) Smith, 139 Ill. App. 3d at 32 (quoting People v. Hudson, 86 Ill.
        App. 3d 335, 340 (1980)). There are exceptions to the admission of prior consistent
        statements, i.e., responding to a charge of recent fabrication or the raising of an inference that
        the witness had a motive to testify falsely. Smith, 139 Ill. App. 3d at 32. In addition, Alyssa
        contends that the rule of forfeiture is relaxed where the conduct of the trial court is the source



                                                    - 22 -
        of the error. See People v. Sprinkle, 27 Ill. 2d 398 (1963). Neither case supports Alyssa’s
        contentions.
¶ 207        During the trial in Sprinkle, the trial judge made comments and questioned witnesses in a
        manner the supreme court described as having “no place in the conduct of a trial before a
        jury.” Sprinkle, 27 Ill. 2d at 401. Even though no objections were made by defense counsel,
        in the interests of a fair trial for the defendant and the preservation of the judicial process, the
        court determined that the improper questions and comments may have prejudiced the
        defendant in the eyes of the jury and required that the defendant receive a new trial. Sprinkle,
        27 Ill. 2d at 401-03.
¶ 208        Unlike the present case, Sprinkle was a jury trial where the conduct and comments of the
        trial court permeated the entire trial. In contrast, the trial court’s determination of the best
        placement for the minors in this case could not be based solely on their preferences.
        Regardless of where the minors wanted to live, the trial court was required to consider the
        multiple factors set forth in section 1-3(4.05) of the Act. See 705 ILCS 405/1-3(4.05) (West
        2016).
¶ 209        The reviewing court in Smith found the admission of a prior consistent statement in a jury
        trial was reversible error where the witness’s in-court testimony was crucial or where there is
        competent evidence to establish a defendant’s guilt beyond a reasonable doubt, but the
        improper admission of the statement “clouds the evidence to such a degree that it is
        impossible to tell whether the jury relied on it.” Smith, 139 Ill. App. 3d at 34. In the present
        case, the minors’ statements to the trial court were not crucial to the trial court’s best interest
        determination. See In re Curtis W., 2015 IL App (1st) 143860, ¶ 56 (no one statutory factor is
        determinative in determining the child’s best interests). There is no indication that the trial
        court considered the minors’ statements to it more credible because they stated them
        previously to other parties.
¶ 210        Clearly this was not an attempt to bolster the minors’ credibility. First, the minors were
        not under oath when they spoke with the trial court. Second, in talking to the minors, the
        court was seeking insight, not testimony from them. The fact that their wishes as to where
        and with whom they would live remained the same was not a matter of credibility. In other
        words, their statements to the trial court were not to confirm that they had earlier expressed
        the same preference.
¶ 211        We find that Alyssa’s failure to object to the testimony forfeited any error in the
        admission of the prior consistent statements. For purposes of plain error analysis, we find no
        error in the admission of the witnesses’ testimony as to the placement preferences the minors
        voiced because the minors’ credibility was not a factor in trial court’s interviews with them.
        Moreover, even if error occurred, we reject Alyssa’s characterization of the evidence as
        being closely balanced, which she argued as the basis for plain error review. The minors’
        statements were not crucial to the best interests determination, and the remaining factors
        overwhelmingly supported the trial court’s best interests determination.
¶ 212        We also reject Alyssa’s related claim that her trial attorney’s failure to object to the
        admission of the prior consistent statements was ineffective assistance of counsel. No error
        occurred in the admission of the minors’ statements to the trial court. Even if we were to
        assume that error occurred, there was no prejudice to Alyssa. Therefore, she cannot establish
        either prong of the Strickland test for ineffective assistance of counsel. See Charles W., 2014


                                                     - 23 -
        IL App (1st) 131281, ¶ 32.

¶ 213                                          C. Best Interests
¶ 214       Alyssa contends that the termination of her parental rights was not in the best interests of
        the minors. In support of her argument, Alyssa adopts Francisco’s sufficiency of the evidence
        argument and refers this court to the arguments she raised in her first two issues as to the
        weighing of the best interest factors.
¶ 215       Francisco’s sufficiency of the evidence argument does not aid Alyssa. Francisco argued
        that he was not the custodial parent and was not involved in the events leading up to M.A.’s
        death. In contrast, Alyssa was the custodial parent and was charged with offenses in
        connection with M.A.’s death. Moreover, while Francisco challenged the trial court’s finding
        that he was unfit based on depravity, Alyssa stated that she was not challenging the trial
        court’s finding that she was unfit. Alyssa’s reliance on her due process and trial court error
        claims is of no assistance, as we have rejected both claims as well as her claims of prejudice.
¶ 216       The evidence in this case was more than sufficient to support the trial court’s
        determination that it was in the best interests of the minors that Alyssa’s parental rights be
        terminated.

¶ 217                                        III. Isaac’s Appeal
¶ 218       Isaac contends that (1) the findings that the twins were abused and neglected was against
        the manifest weight of the evidence, (2) the finding that he was unfit was against the manifest
        weight of the evidence, (3) the trial court’s best interests finding was against the manifest
        weight of the evidence, and (4) the expedited termination of his parental rights was improper.

¶ 219                                   A. Abuse and Neglect Findings
¶ 220                                        1. Standard of Review
¶ 221        We will not reverse a trial court’s ruling on neglect or abuse unless it is against the
        manifest weight of the evidence. In re Davon H., 2015 IL App (1st) 150926, ¶ 47. “A finding
        is against the manifest weight of the evidence only if the opposite conclusion is clearly
        evident.” In re Arthur H., 212 Ill. 2d 441, 464 (2004). “We may affirm the trial court’s ruling
        if any of the trial court’s bases of abuse or neglect may be upheld.” In re Kenneth D., 364 Ill.
        App. 3d 797, 802 (2006).
¶ 222        Under the manifest weight of the evidence standard, the reviewing court gives deference
        to the trial court as the finder of fact “ ‘because it is in the best position to observe the
        conduct and demeanor of the parties and the witnesses and has a degree of familiarity with
        the evidence that a reviewing court cannot possibly obtain.’ ” In re A.W., 231 Ill. 2d 92, 102
        (2008) (quoting In re D.F., 201 Ill. 2d 476, 498-99 (2002)). “ ‘A reviewing court, therefore,
        must not substitute its judgment for that of the trial court regarding the credibility of
        witnesses, the weight to be given to the evidence, or the inferences to be drawn.’ ” A.W., 231
        Ill. 2d at 102 (quoting D.F., 201 Ill. 2d at 499).

¶ 223                                        2. Discussion
¶ 224      Isaac contends that the evidence that the twins were neglected and abused was not clear
        and convincing. He maintains that since he was not the father of the minors or M.A., he owed

                                                   - 24 -
        no duty to them. Isaac points out that the trial court’s finding that the minors’ statements in
        their interviews suggested that he acted as a parent was insufficient to establish that fact by
        clear and convincing evidence.
¶ 225       While the trial court used the clear and convincing evidence standard in making its
        finding that the twins were neglected and abused, the correct standard is preponderance of
        the evidence. Davon H., 2015 IL App (1st) 150926, ¶ 47. It is the State’s burden to prove the
        neglect and abuse allegations by a preponderance of the evidence, establishing the allegations
        of neglect or abuse are more probably true than not. Davon H., 2015 IL App (1st) 150926,
        ¶ 47. The preponderance standard of proof “allocates the risk of error roughly equally
        between the litigants [citation], reflecting the view that the interests at stake are of relatively
        equal societal importance [citation].” In re D.T., 212 Ill. 2d 347, 362 (2004).
¶ 226       The trial court found the twins to be neglected minors based on an injurious environment
        (705 ILCS 405/2-3(1)(b) (West 2016)) and abused because of the risk of injury from a parent
        (705 ILCS 405/2-3(2)(ii) (West 2016)). Since the twins have yet to live with him, Isaac
        asserts that they have not been exposed to an injurious environment and they are not in
        danger of being injured by him.
¶ 227       Cases involving abuse and neglect are sui generis and must be decided upon their unique
        facts. Arthur H., 212 Ill. 2d at 463. Our courts have recognized that “[a]n ‘injurious
        environment’ is an amorphous concept which cannot be defined with particularity; therefore,
        each case should be reviewed considering the specific circumstances of that case.” In re
        M.K., 271 Ill. App. 3d 820, 826 (1995).
¶ 228       The trial court’s findings that the twins were neglected and abused were premised on the
        theory of anticipatory neglect and abuse. “Under the anticipatory neglect theory, the State
        seeks to protect not only children who are the direct victims of neglect or abuse, but also
        those who have a probability to be subject to neglect or abuse because they reside, or in the
        future may reside, with an individual who has been found to have neglected or abused
        another child.” Arthur H., 212 Ill. 2d at 468. “Although the neglect of one child does not
        conclusively show the neglect of another child, the neglect of one minor is admissible as
        evidence of the neglect of another minor under a respondent’s care.” In re Zion M., 2015 IL
        App (1st) 151119, ¶ 30. Under the theory of anticipatory neglect, where there is evidence of
        prior neglect by the parents, the trial court should not be deterred from acting until another
        child is injured. Zion M., 2015 IL App (1st) 151119, ¶ 30. “[T]he term ‘injurious
        environment’ has been interpreted to include, ‘the breach of a parent’s duty to ensure a “safe
        and nurturing shelter” for his or her children.’ ” Arthur H., 212 Ill. 2d at 463 (quoting In re
        N.B., 191 Ill. 2d 338, 346 (2000), quoting M.K., 271 Ill. App. 3d at 826).
¶ 229       In their victim interviews, the minors detailed the harsh conditions in which four-year-old
        M.A. was forced to live: deprived of clothing, forced to sleep in a storage area and, for lack
        of a bed, in a kitty litter box; stealing food from the refrigerator in order to eat because he
        was not fed regularly; begging food from neighbors; and enduring frequent physical
        punishments. E.V. told Ms. Perez that Alyssa and Isaac were in charge of feeding M.A. and
        that sometimes they did not feed him. G.V. told Ms. Perez that Isaac was “mean” to M.A.
        There is no dispute that Isaac took an active role in concealing M.A.’s death and disposing of
        his body.
¶ 230       There is little direct evidence that Isaac acted in the role of a parent in his interactions
        with the minors and M.A. However, we are satisfied that the facts and the reasonable

                                                    - 25 -
        inferences therefrom were sufficient to establish by a preponderance of the evidence that
        Isaac assumed a parental role in the lives of the minors and M.A. and that his actions
        contributed to the creation of an injurious environment. Therefore, it was probable that the
        twins would be neglected and abused by Isaac.
¶ 231        Isaac relies on cases holding that to be guilty of contributing to the delinquency of a
        minor or neglect of a minor the defendant must be the parent of or stand in loco parentis to
        the minor. However, Isaac was not charged with the criminal offenses of contributing to the
        delinquency of a minor or contributing to the neglect of a minor. See People v. Warner, 98
        Ill. App. 3d 433 (1981) (the defendant, standing in loco parentis to the minors, was sentenced
        to one year’s probation for contributing to their neglect).
¶ 232        Here, the trial court found by a preponderance of the evidence that the twins would be
        abused and subjected to an injurious environment under the anticipatory neglect theory.
        Based on the record before us, we cannot say that the opposite conclusion is clearly evident.
        We conclude that the trial court’s findings of anticipatory neglect and abuse as to the twins
        were not against the manifest weight of the evidence.5

¶ 233                                          B. Unfitness
¶ 234      Isaac contends that the State failed to establish by clear and convincing evidence that he
        was unfit.

¶ 235                                        1. Standard of Review
¶ 236        A trial court’s finding that there was clear and convincing evidence of parental unfitness
        will not be reversed unless it is against the manifest weight of the evidence. In re C.N., 196
        Ill. 2d 181, 208 (2001). “A finding is against the manifest weight of the evidence where the
        opposite conclusion is clearly evident.” C.N., 196 Ill. 2d at 208.

¶ 237                                          2. Discussion
¶ 238       When the trial court makes an expedited termination ruling, “the evidence supporting a
        finding of unfitness is necessarily that evidence presented at the adjudicatory hearing.”
        Tyianna J., 2017 IL App (1st) 162306, ¶ 82; 705 ILCS 405/2-21(5)(iii) (West 2016). The trial
        court considers the same evidence under two different standards; it must decide whether a
        preponderance of the evidence supports a finding of abuse, neglect, or dependency, and then
        following a dispositional finding, it reviews the same evidence to determine if the parent’s
        unfitness is established by clear and convincing evidence. Tyianna J., 2017 IL App (1st)
        162306, ¶ 82. The trial court found by clear and convincing evidence that Isaac was unfit
        based on his substantial neglect, either continuous or repeated, of a child residing in the
        household, which resulted in the death of the child (750 ILCS 50/1(D)(d-1) (West 2016)),
        and that he behaved in a depraved manner (750 ILCS 50/1(D)(i) (West 2016)).



            5
             Isaac also claims that the trial court erred when it failed to appoint a guardian for him as he was a
        minor at the time of his arrest. He failed to cite that portion of the record where he raised this claim of
        error before the trial court. Therefore, the claim of error is forfeited. M.S., 2018 IL App (1st) 172659,
        ¶ 26.

                                                        - 26 -
¶ 239       Isaac argues that the State failed to prove that he owed any duty to the minors and M.A.
        and, therefore, he bore no responsibility for any neglect that resulted in M.A.’s death. Even if
        we were to determine that, while the evidence of neglect and abuse was established under the
        preponderance of the evidence standard, the same evidence did not reach the clear and
        convincing standard, an unfitness finding may be entered if there is sufficient evidence to
        satisfy any one ground. In re Brandon A., 395 Ill. App. 3d 224, 238 (2009).
¶ 240       Isaac argues that the evidence that he behaved in a depraved manner was not clear and
        convincing. He points out none of his juvenile offenses may be used to establish the
        presumption of depravity. 750 ILCS 50/1(D)(i) (West 2016). Isaac emphasizes that he was a
        minor at the time of the events leading up to and including M.A.’s death and, therefore, his
        actions should be considered in the context of his youth and his potential for rehabilitation.
        Finally, Isaac points out that, in his letter to the trial court, he expressed remorse for his
        actions.
¶ 241       Our courts have held that depravity may be shown where a parent engages in a course of
        conduct indicating a moral deficiency and an inability to conform to accepted morality.
        Shanna W., 343 Ill. App. 3d at 1166. “The statutory ground of depravity requires the trier of
        fact to closely scrutinize the character and credibility of the parent and the reviewing court
        will give such a determination deferential treatment.” J.A., 316 Ill. App. 3d at 563.
¶ 242       The trial court heard the evidence of Isaac’s involvement in the neglect and abuse of
        M.A. resulting in the child’s death, as well as his participation in its gruesome aftermath. It is
        noteworthy that three days after his twin sons were born, Isaac attempted to cover up
        four-year-old M.A.’s death by burning his remains. On the basis of that evidence, the court
        found that Isaac behaved in a depraved manner. Isaac’s letter expressing remorse and
        accepting responsibility for his actions by admitting the allegations in the delinquency
        petition, if sincere, indicates that in the future his conduct may conform to accepted morality.
        However, the trial court’s finding that Isaac behaved in a depraved manner is amply
        supported by the evidence.
¶ 243       We conclude that the trial court’s finding that Isaac was guilty of substantial neglect of
        M.A. resulting in his death and that he behaved in a depraved manner was supported by clear
        and convincing evidence. Therefore, the trial court’s ruling that Isaac was unfit was not
        against the manifest weight of the evidence.

¶ 244                                         C. Best Interests
¶ 245       Isaac contends that it was not in the best interests of the twins for his parental rights to be
        terminated and that they be made wards of the court.

¶ 246                                      1. Standard of Review
¶ 247       The manifest weight of the evidence standard applies to our review of a trial court’s best
        interests determination. Curtis W., 2015 IL App (1st) 143860, ¶ 49.

¶ 248                                             2. Discussion
¶ 249       It is the State’s burden to prove by a preponderance of the evidence that termination of
        parental rights is in the child’s best interest. Curtis W., 2015 IL App (1st) 143860, ¶ 53. Once
        a finding of unfitness is made, the trial court focuses on the needs of the child in determining

                                                    - 27 -
        whether the parental rights should be terminated. Curtis W., 2015 IL App (1st) 143860, ¶ 52.
        In determining the best interests of a child, the parent’s interest in maintaining the
        parent-child relationship must yield to the child’s interest in a stable, loving home life. Curtis
        W., 2015 IL App (1st) 143860, ¶ 52. “A child’s best interest is superior to all other factors,
        including the interests of the biological parents.” Curtis W., 2015 IL App (1st) 143860, ¶ 52.
¶ 250       Isaac argues that denying him visitation with the twins and failing to provide him with
        services prevented the Act’s stated goal of reunification of parents with their children from
        being achieved. He points out that the twins had been in the care of Linda and Steve for only
        six months at the time of the best-interests hearing, Linda had no contact information
        regarding the twins’ biological family, and they were not equipped to assist the twins’
        bilingual language development. Isaac asserts that the twins deserve to have a chance to have
        a relationship with him and that, if he is afforded services and visitation with the twins, the
        Act’s goal of “reunification” will occur.
¶ 251       The intent of the Act includes “reunifying families where the minor can be cared for at
        home without endangering the minor’s health or safety and it is in the best interests of the
        minor, and, if reunification is not consistent with the health, safety and best interests of the
        minor, finding another permanent home for the minor.” (Emphasis added.) 705 ILCS
        405/2-14(a) (West 2016). Nonetheless, the evidence established that the health and safety of
        the twins would be at risk with Isaac. Due to Isaac’s alleged involvement in circumstances
        surrounding the death of M.A., the August 23, 2016, integrated assessment did not
        recommend services toward Isaac’s “reunification” with the twins. The assessment did
        recommend that Isaac be assessed for services directed toward assisting him with his own
        problems. Even assuming Isaac is sincere in his desire to change, there is no way of knowing
        when or if he would ever be in a position to accept parental responsibilities for the twins.
¶ 252       The needs of the twins, not the wishes of Isaac, are the proper focus of the best interests
        determination. To postpone providing the twins with a permanent home with adoptive
        parents who will love and care for them and continue the stability they have enjoyed in their
        brief lives would not be in the best interests of the twins and contrary to the language of
        section 2-14(a) of the Act.
¶ 253       We conclude that the trial court’s determination that the best interests of the twins
        required the termination of Isaac’s parental rights was not against the manifest weight of the
        evidence.

¶ 254                            D. Expedited Termination of Parental Rights
¶ 255       Isaac contends that the expedited termination of his parental rights was improper because
        none of the factors set forth in section 1-2(1) of the Act applied to him. We previously
        addressed this issue in Francisco’s appeal. Like Francisco, Isaac was not subject to the
        requirements of section 1-2(1) of the Act. 705 ILCS 405/ 1-2(1) (West 2016); see Tyianna J.,
        2017 IL App (1st) 162306, ¶ 70 (section 1-2(1) of the Act does not control when expedited
        termination may take place). We look to whether, at the time of the termination of parental
        rights, all the conditions set forth in section 2-21(5) have been met and the parent was given a
        meaningful opportunity to be heard as to those conditions. Tyianna J., 2017 IL App (1st)
        162306, ¶ 71; 705 ILCS 405/2-23(7) (West 2016).
¶ 256       Isaac focuses on the requirement that the trial court must find that reasonable efforts were
        inappropriate or were made and were unsuccessful. 705 ILCS 405/2-21(5)(iv)(A-5) (West

                                                    - 28 -
        2016). Isaac disputes that finding, placing special emphasis on the fact that he was never
        assessed for services geared toward reunification with the twins because DCFS
        predetermined that reasonable efforts were inappropriate, despite the absence of a poor
        prognosis for his rehabilitation. He points out that he had been compliant with the services he
        received as part of the juvenile justice mental health treatment plan and that he was
        displaying an increased understanding of parental skills. He notes that, in his letter to the trial
        court, he expressed remorse for his prior acts and a willingness to do whatever was necessary
        to be a parent for the twins.
¶ 257       While his juvenile case was pending, Isaac refused to participate in DCFS’s 2016
        integrated assessment on the advice of his attorney. Nonetheless, according to Ms. Hipp,
        Isaac would have been assessed for services if he was not found unfit.
¶ 258       Isaac’s expression of remorse in his letter to the trial court and his expressed willingness
        to engage in any service that would allow him to parent the twins are commendable.
        Nonetheless, in light of the evidence of his participation in the horrific abuse that led to the
        death of a four-year-old child and his participation in the horrific efforts to dispose of the
        child’s body, there was no compelling evidence that, even with services, Isaac could make
        the necessary changes to the degree that the twins could ever be placed in his care. Other than
        fathering the twins, Isaac had no contact with them. After their birth, Isaac participated in the
        cover-up of M.A.’s death and the disposal of his body, seemingly unconcerned with
        assuming his responsibilities as the twins’ parent. The twins were left at the hospital until
        they were placed with the Irvings. As previously noted, the best interests of the twins require
        placement in a loving and stable home as soon as possible and cannot wait until Isaac
        develops his parenting skills.
¶ 259       Upon review of the record, we determine that the conditions set forth in section 29-5 of
        the Act for the termination of Isaac’s parental rights were met. Therefore, the trial court’s
        expedited termination of Isaac’s parental rights was proper.

¶ 260                                          CONCLUSION
¶ 261       We conclude that the trial court’s adjudication, unfitness, and best interests
        determinations as to the minors and the twins were not against the manifest weight of the
        evidence. We further conclude that the trial court’s expedited termination of Francisco’s and
        Isaac’s parental rights was proper in this case. We reject Alyssa’s claims that she was denied
        due process, that she was denied the effective assistance of counsel, and that the trial court
        erred in admitting prior consistent statements.
¶ 262       The judgment of the circuit court is affirmed.

¶ 263      Affirmed.




                                                    - 29 -